UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8‑K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 5, 2011 WEST COAST BANCORP (Exact name of registrant as specified in charter) Oregon (State or other jurisdiction of incorporation) 0-10997 (SEC File Number) 93-0810577 (IRS Employer Identification No.) 5335 Meadows Road, Suite 201 Lake Oswego, Oregon (Address of principal executive offices) 97035 (Zip Code) Registrant’s telephone number, including area code: 684-0884 Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule425 under the Securities Act (17
